IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60365
                          Summary Calendar



GARY MOAWAD,

                                          Plaintiff-Appellant,

versus

FRED CHILDS; AARON JAGER;
CARMEN GETTIS CASTILLA;
MACKEY HOPKINS; HUBERT FOSTER;
JIMMY FULCE; ROBERT HUGHES;
MARVEN BROSS; EUGENE MAILEY,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:90-CV-172-S-B
                       - - - - - - - - - -
                          April 9, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Gary Moawad, Mississippi prisoner #31272, appeals from the

district court’s denial of his “Motion to Enforce and/or Modify

Injunctive Relief Entered in an Agreed Order.”   Moawad argues

that the parole board failed to view the comments of the elected

officials with appropriate care and caution in violation of the

agreed order.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60365
                                 -2-

     The movant in a civil contempt proceeding bears the burden

of establishing by clear and convincing evidence that:    (1) a

court order was in effect; (2) the order required certain conduct

by the respondent; and (3) the respondent failed to comply with

the court’s order.    Martin v. Trinity Indus., Inc., 959 F.2d 45,

47 (5th Cir. 1992).   In the contempt context, “clear and

convincing evidence” is that “weight of proof which produces in

the mind of the trier of fact a firm belief or conviction as to

truth of the allegations sought to be established, evidence so

clear, direct, weighty and convincing as to enable fact finder to

come to a clear conviction, without hesitancy, of the truth of

the precise facts of the case.”     Travelhost, Inc. v. Blandford,

68 F.3d 958, 961 (5th Cir. 1995) (quotation marks and citations

omitted).   This court reviews a district court’s ruling on a

motion for contempt for an abuse of discretion and its underlying

factual findings for clear error.    Id.

     We have reviewed the record and conclude that the district

court did not abuse its discretion in denying relief.

Accordingly, the judgment of the district court is AFFIRMED.